Title: From Thomas Jefferson to Andrew Ellicott, 18 December 1800
From: Jefferson, Thomas
To: Ellicott, Andrew



Dear Sir
Washington Dec. 18. 1800.

I recieved a little before I left home your favor of Oct. 17. as I had in due time the preceding one. the attractive nature of country employments are my apology to my friends for being a very unpunctual correspondent while at home. having no refuge here from my room and writing table, it is here that I fetch up the lee-way of my correspondence. I am glad to hear you are ready for printing your journal. it will be a great gratification to see it. I cannot suppose the administration can have any objections to the publication of the charts &c. my own opinion is that government should by all means in their power deal out the materials of information to the public in order that it may be reflected back on themselves in the various forms into which public ingenuity may throw it. mr Dunbar has been so kind as to pass through my hands a copy of his journal, made for the use of a friend of his in London. he sent it open for my perusal with a request to seal & forward it. I am happy to see that the location of the boundary has been so scientifically executed. he gives a physical account of the country which is interesting.
I think you had it in contemplation to establish an accurate meridian at this place, but whether in one of the public buildings, or where else I do not recollect. was it done? or is there any thing here which will preserve the meridian as found and worked on by you?
The election is under dilemma. the two republican candidates are probably even; and the states in Congress which are federal are disposed to take advantage of that circumstance, to prevent an election by Congress, and permit the government of the Union to be suspended for want of a head. this tells us who are entitled to the appellation of anarchists with which they have so liberally branded others. accept assurances of perfect esteem

Th: Jefferson

